ACCEPTED
                                                                               03-14-00782-CV
                                                                                      4847761
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          4/10/2015 2:54:52 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                          No. 03-14-00782-CV

                                                             RECEIVED IN
                         In The Court Of Appeals        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                     For The Third Court Of Appeals
                                                        4/10/2015 2:54:52 PM
                              Austin, Texas               JEFFREY D. KYLE
                                                                Clerk


                 SANTANDER CONSUMER USA, INC.,
                           Appellant,

                                   v.

  MARIO A. MATA, CENTROPLEX AUTOMOBILE RECOVERY, INC.,
JOHN F. THOMPSON d/b/a CENTROPLEX AUTOMOBILE RECOVERY,
   INC., REDSHIFT INVESTIGATION INC., and BLAKE THORNTON
                         VANDUSEN,
                          Appellees.



 ON APPEAL FROM THE 353RD JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                              TRIAL COURT
                      CAUSE No. D-1-GN-13-000677



   APPELLEE MARIO A. MAT A'S NOTICE OF APPEARANCE AND
        DESIGNATION OF LEAD APPELLATE COUNSEL


                                 E. JASON BILLICK, SBN: 24078230
                                 WILLIAM B. GAMMON, SBN: 07611280
                                 GAMMON LAW OFFICE, PLLC
                                 1201 Spyglass Drive, Ste. 100
                                 Austin, Texas 78746
                                 Phone: (512) 472-8909
                                 Fax: (888) 545-4279
                                 firm@gammonlawoffice.com
TO THE HONORABLE JUSTICES OF THIS COURT:

      NOW COME E. Jason Billick and William B. Gammon of the Gammon

Law Office and file this Notice of Appearance and Designation of Lead Counsel in

accordance with Texas Rule of Appellate Procedure 6.1. The following attorney

will serve as lead counsel and attorney in charge:

 E. JASON BILLICK, SBN: 24078230
 GAMMON LAW OFFICE, PLLC
 1201 Spyglass Drive, Ste. 100
 Austin, Texas 78746
 Phone: (512) 472-8909
 Fax: (888) 545-4279
 firm@gammonlawoffice.com

In accordance with Texas Rule of Appellate Procedure 6.3(a), Appellee Mario A.

Mata respectfully requests that any notices, copies of documents filed in an

appellate court, or other communications made in accordance with his appeal be

sent to counsel, E. Jason Billick. Counsel expects The Tighe Law Firm, PC to

appear as well as counsel of record.




                                          1
Respectfully submitted,



E. JA   BILLICK, SBN: 24078230
WILLIAM B. GAMMON, SBN: 07611280
GAMMON LAW OFFICE, PLLC
1201 Spyglass Drive, Ste. 100
Austin, Texas 78746
Phone: (512) 472-8909
Fax: (888) 545-4279
finn@E@.mmonlawoffice.com

Counsel for Appellee Mario A. Mata




        2
                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

served by Pro-Doc e-service or facsimile on this the lOth day of April2015:


Christopher A. Lotz                          Karen C. Burgess
David L. Treat                               RICHARDSON+ BURGESS, LLP
LINDOW STEPHENS TREAT, LLP                   221 West 6th Street, Suite 900
The Vogue Building                           Austin, Texas 78701
600 Navarro Street, Sixth Floor              Tel: (512) 482-8808
San Antonio, Texas 78205                     Fax: (512)499-8886
Tel: (210) 227-2200                          kburgess @richardsonburgess.com
Fax: (210) 227-4602                          Attorney for Appellees Centroplex
clotz@ lstlaw.com                            Automobile Recovery, Inc. and
dlt@ lstlaw.com                              John F. Thompson
Attorneys for Appellee Red Shift
Investigation, Inc.

JohnS. Kenefick                              Donald L. Turbyfill
John R. Sigety                               Deborah C. S. Riherd
MAcDONALD DEVIN, P.C.                        Vicki W. Hart
3800 Renaissance Tower                       DEVIN, NAYLOR & TURBYFll..L,
1201 Elm Street                              PLLC
Dallas, Texas 75270                          4801 Woodway, Suite 420-West
Tel: (214) 744-3300                          Houston, Texas 77056
Fax: (214)747-0942                           Tel: (713) 622-8338
jkeneifick@ macdonalddevin.com               Fax: (713) 586-7053
jsigety@macdonalddevin.com                   dturbyfil@dntlaw.com
Attorneys for Appellee                       driherd@ dntla w. com
Blake Thornton Vandusen                      vhart@dntlaw.com
                                             Attorneys for Appellant Santander
                                             Consumer USA, Inc.




                                         3